Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 2, 3, 5 and 7-11, drawn to details and operation of the sensor and flow restrictor.
Group 2, newly presented claim(s) 22, drawn to details of a reaction chamber.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or .

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed (only the originally-presented invention requires the claimed details of the sensor and flow restrictor as presented in claims 2, 3 and 5-11, and only newly presented claim 22 requires the claimed details of the reaction chamber).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-12, 14-15 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claims 1 and 15, there is insufficient support for first and second elements comprising a spherical portion.  Particularly, the first element (20) is in the shape of a curved annular ring (e.g., see para. 0032).  There is no disclosure of the first element including a spherical portion.  (Note that the disclosed arrangement was more accurately reflected in the limitations of claim 17 that were stricken by the most recent amendment.)

Regarding independent claim 12, there is insufficient support for calculating a verified flow rate for the first aperture setting based on the measured fluid flow rate.  Rather, the specification (e.g., see para. 0039) describes the step of measuring fluid flow rate to include the step of calculating a verified flow rate based on sensor data (rather than a separate step of calculating a verified flow rate which uses the measured flow rate).  

Claim Rejections - 35 USC § 102, 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12 and 14 as understood is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Kucera (US 9,557,059)
During the normal and usual provision and operation of Kucera’s system the following steps would necessarily be performed:
12.    A method of providing variable flow restriction measurement, the method comprising:
providing a flow restrictor (20) upstream from a reaction chamber (the combustion chamber), the flow restrictor comprising an adjustable flow restriction aperture (between 32 and 93);
selecting a first flow rate through the flow restrictor (the “selectable flow rate”), the first flow rate corresponding to a first aperture setting (inherently);
measuring fluid flow rate upstream from the aperture (the flow rate is measured using two pressure sensors, one upstream and one downstream from the aperture; same as in Applicant’s elected embodiment of FIG 9); 
calculating a verified flow rate for the first aperture setting (the flow rate is continuously measured, including at the first aperture setting) based on the measured fluid flow rate (as understood and consistent with Applicant’s specification, Kucera discloses step of the step of include the step of calculating a verified flow rate based on sensor data);
comparing the selected flow rate with the verified flow rate to determine an error difference (by definition, the difference between the selected flow rate and the verified flow rate is considered an “error” difference, and is necessarily present in the modulation function which is performed by the controller to achieve the “selectable flow rate”); and 
adjusting the first aperture setting to a second setting to correct for the error difference (using the actuator as part of the modulation function to achieve the selectable flow rate).
14.    The method of claim 12, comprising connecting a first sensor (42) to a flow line upstream from the flow restrictor, and a second sensor (43) to the flow line downstream from the flow restrictor.

Claim(s) 15, 17 and 18 as understood is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Binder (US 2016/0327183).
Binder discloses:
15.    A flow restrictor comprising:
an adjustable flow restriction aperture defined by the flow path region between a first element (7) and a second element (9, 10) of the flow restrictor, and
a drive unit (20) configured to adjust the relative positions of the first element, second element or both to modify the fluid flow path across the aperture, 
wherein the first and second elements provide a curved boundary in the aperture flow path to form a converging region, a region of closest approach and a diverging region, within the flow path (as the ball unseats from the position of FIG 3, see FIG 3), 
wherein the flow restrictor is configured to couple to a controller to adjust fluid flow exiting die aperture based on sensor signals received by the controller (the flow restrictor is capable of being so connected), and
wherein the first and second elements each include a spherical portion (as understood and consistent with Applicant’s specification, this limitation is considered met in that Binder’s first element is an annular ring and the second element is ball-shaped).


18.    The device of claim 15, wherein the drive unit comprises an actuator (20 is an “actuating element”).

Claim(s) 1-3, 5, 7-11, 15 and 19-21 as understood is/are rejected under 35 U.S.C. 103 as obvious over Kucera (US 9,557,059) in view of Binder (US 2016/0327183).

Regarding claim 1, Kucera discloses (e.g., FIG 10) a system, comprising:
a fluid flow path (the flow conduit of FIG 10) connected to a reaction chamber (the combustion chamber, where a combustion is a type of reaction);
at least one sensor (42, 43) connected to the fluid flow path, and configured to generate signals based on flow of fluid past the at least one sensor;
a flow restrictor (20) connected to the fluid flow path and located upstream from the chamber, the flow restrictor comprising, an adjustable flow restriction aperture (between seal 93 and seat 32, see FIGS 14-17) defined by the flow path region between a first element (32) and a second element (93) of the flow restrictor, and
a drive unit (30) configured to adjust the relative positions of the first element, second element or both to modify the fluid flow path across the aperture; and
a controller (110, 36) configured to receive signals from the at least one sensor and control the flow exiting the flow restrictor based on the signals.
Kucera also discloses “wherein the first second elements provide a curved boundary in the aperture flow path to form a converging region, a region of closest approach and a diverging region, within the flow path” (the seal 93 and seat 32 are both round, and when the valve begins to open, flow converges to the point of closest approach between the seat and seal, and then diverges downstream therefrom), although this feature is not relied upon as it is taught by Binder and would result from the obvious modification discussed below.
Kucera does not disclose wherein the first and second elements each include a spherical portion.  However Binder teaches that it was known in the art as of the effective filing date to control flow rate with a high degree of precision using a similar first element and second element (7; 9 and 10) which (as understood and consistent with Applicant’s specification) each include a spherical portion (9, 10 is ball-shaped, and 7 is an annular ring), and which together provide a curved boundary in the aperture flow path to form a converging region, a region of and second elements which each include a spherical portion and which provide a curved boundary in the aperture flow path to form a converging region, a region of closest approach and a diverging region, within the flow path, in Kucera’s system for the purpose of similarly controlling flow rate with a high degree of precision.
Regarding claim 2, Kucera discloses the system of claim 1, wherein the at least one sensor comprises a first sensor (42) to the fluid flow path that is upstream from the flow restrictor, and a second sensor (43) to the fluid flow path that is downstream from the flow restrictor.
Regarding claim 3, Kucera discloses the system of claim 2, wherein the system is configured to increase flow rate exiting the flow restrictor in response to sensor signals indicating low flow rate into the chamber or back pressure from the chamber (it is a flow rate controller that modulates the flow rate).
Regarding claim 5, Binder teaches wherein the region of closest approach located between the first and second elements does not provide effective fluid path length in the aperture flow path (due to similar geometric configuration of Binder as disclosed in Applicant’s elected FIG 3, which gives the thin annular contact area between the valve head and seat).
Regarding claim 7, Kucera discloses the system of claim 1, wherein the first element (32) is stationary, and the second element (93) is configured to move axially to modify the width of the aperture flow path.  Binder also teaches the first element (7) to be stationary and the second element (9, 10) to be configured to move axially to modify the width of the aperture flow path. Binder also teaches wherein the first element (7) is stationary, and the second element (9, 10) is configured to move axially to modify the width of the aperture flow path, and so this limitation is met according to the changes obviousness analysis.
Regarding claim 8, Kucera discloses the system of claim 1, wherein the drive unit comprises an actuator and a positional feedback loop (30 is the actuator, 48 is a position sensor, and the drive unit is also read to include that portion of 36 which includes the corresponding feedback loop, such as the “proof of closure switch system”).
Regarding claim 9, Kucera discloses the system of claim 1, wherein the system is configured to verify flow rate following adjustment of the aperture elements (the flow rate continues to be sampled).
Regarding claim 10, Kucera discloses the system of claim 1, wherein the flow system comprises sensors for sensing low flow rate or back pressure from the chamber (the pressure sensors are also capable of sensing low flow rate).
Regarding claim 11, Kucera discloses the system of claim 1, wherein the drive unit comprises a piezoelectric or an electromagnetic solenoid actuator (“actuator 30 may be a solenoid actuator”).

Regarding claim 19, see the obviousness analysis of claim 8 above.
Regarding claim 20, Kucera discloses wherein the drive unit is configured to continuously adjust the position of at least one element (the feedback loop is run repeatedly).
Regarding claim 21, Binder teaches that the first element (7) is stationary, and the second element (9, 10) is movable, and wherein the device is configured such that only the sperhical portions of the first and second elements contact one another when the second element is fully nested into the first element (see FIG 3).  Accordingly this feature would be present in the modification of Kucera.

Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive.  Kucera and Binder are considered to disclose the argued limitations to the same extent that these limitations are not considered new matter and are disclosed by Applicant’s specification, as explained in the 112 rejections and claim mapping set forth above.  Further regarding Kucera, those of skill would recognize that the function of modulating includes the steps comparing a set point with a measured value in order to adjusting the valve opening so that the measured value approaches the set point (i.e., so that the actual flow rate approaches the “selectable flow rate”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
5/11/21